[Cite as In re J.Q., 2018-Ohio-2082.]



                                        IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            PREBLE COUNTY




IN THE MATTER OF:                                  :

                      J.Q.                         :      CASE NO. CA2017-11-015

                                                   :              DECISION
                                                                   5/29/2018
                                                   :

                                                   :



              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                               Case No. 20172022



Kirsten Knight, P.O. Box 137, Germantown, Ohio 45327, for appellant, J.Q.

Martin P. Votel, Preble County Prosecuting Attorney, Valerie Sargent-Wood, Preble County
Courthouse, 101 East Main Street, Eaton, Ohio 45320, for appellee, state of Ohio



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Preble County Court of Common Pleas, Juvenile Division, and upon a brief filed by

appellant's counsel.

        {¶ 2} Counsel for appellant, J.Q., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of
                                                                        Preble CA2017-11-015

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists two

potential errors "that might arguably support the appeal," Anders at 744, 87 S.Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., PIPER and M. POWELL, JJ., concur.




                                              -2-